FILID IN
                                           Court of Appeals
                                                                               The 6§Uft§f Appeals
                RECEIVED IN             5ixth Court of Appeals                        Sixth Distriet
              The Court of Artpeala
                    Sixth Diptrict
                                        Bi-5tate Justice Bldg.
                                                                                     'JUL 0 6 2015
                 JUL 0 i 2015         100 N.   State Line   Ave.   #20

                                        Texarkana, Texas 75501                     Texarkafrtei, Texas
             Texarkana, Texas v *                                             Debra                                    Table of Contents




Identity of Parties                                           I

-Table of Contents                                           II

Index of Authorities                                         III

Statement of The Case                                        IV

Issue Presented with Argument                                 V

Petition should be Granted because Realator

has demonstrated that his motion has been


filed or brought to the attention of the

Trial Court; or on the alternative is it an

Abuse of Discretion for the Trial Judge

not to Rule Dn a timely filed motion.

Conclusion and Prayer                                         yj

Certificate of Service
                                                             ALL

Appendix                                                     VII

Appendix Contents                                       Will'-IX




                                            (ID
                                    Index of   Authorities




Canadian Helicopter Ltd. v. Witting, 876

S.U.2d.304,305 (Texas 1994)

Johnson v. Fourth COurt of Appeals, 700

S.U.2d.916,917 (Texas 1985)

Stoner v. Massey, 586 S .UJ.2d.843, B46

(Texas 1979)

In re Uillareal, 96 S.U.3d.708,710-711

(Texas-App-Amarillo 2003)




                                           (III)
                                 Statement of The     Case




     On^January 20th 2015 Realator sent a motion to add additional Designation of Records

Issue to Judge Beacom that uould prove Realator's "Actual Innocence" in regards to the

InUalid Search Warrant and Orders from the Examining Trial. On February 9th 2015, Relator

sent a Motion to Return Property seized with Invalid Search Warrant. On April 20th 2015,

Realator sent by Certified Mail a Motion for Order to Shou Cause and Motion to Dismiss

with Prejudice for a Pure 4th Amendment Uiolation of the Particularity Clause. The

Honorable Judge has a duty to rule on a timely filed motion uhich is Judicial and Minist

erial Act. It is an Abuse of Discretion not to Act.




                                         (IW)
                                       Issue    Presented



        Is it an Abuse of Discretion for the Judge not to Rule on a timely filed Motidng


                                               Facts -



        On January 20th 2015, Realator^sent a motion for Additional-designation to prove
his Actual Innocence on an Invalid Search Warrant and Orders from the Examining Trial.
On March 9th 2015, he sent a motion Designation of Record on a Incomplete Record. On
April 20th 2015, he sent a motion to Sh'ou Cause, to the Judge         and a motion to Dismiss
with Prejudice by Certified Mail.


-•                                          Arguments"
Standard of Revieu




        Mandamus is an extraordinary remedy, available only in limited circumstances.
Canadian Helicopter Ltd. v. Witting, 876 5.W.2d.304,305 (Texas 1994)


        It is the Burden of the Realator to shou entitlement to the relief being requested.
See: generally Johnson v. Fourth Court of Appeals, 700 5.P.2d 916,917 (Texas 1985), (ori
ginal proceeding). In order to be entitled to relief, the realator must shou the follouing
        (1) A legal duty to perform;
        (2) A demand for performance; and
•,' ;   (3) A refusal   to act.
See: Stoner v. Massey, 586 5.W.2d.843,846 (texas 1979).


        With the Facts presented Realator has shoun that all motions are over (30) days, and
there is Genuine need for the Material issues requested from the Trial Court by Realator.


        Realatorrs Petition should be Granted because       Realator has demonstrated that his

motion has been filed or brought to the attention of the Trial COurt.


        The Burden is on the Realator to shou that the District Court kneu of its duty to
act and neglected to perform it. See: In re Uillareal, 96 5.Id.3d.708,710-711 (Texas.App.
Amarillo 2003) . Realator has meet his Burden he is entitled to relief. See:;'.Stoner v.
Massey, 5B6 S.U.2d. At 846.




                                               (W)
     It is in the pouer of this Honorable Court of Competent jurisdiction to compel the
Trial Cdurt uhich retains plenary pouer to act in the interest of justice.


                                  Conclusion and Prayer


     Realator's petition should be Granted, he has demonstrated that the Trial COurt
has failed to act.



     Wherefore, premises considered, realator prays the Cdurt Grants Realator's leave
to file Writ of Mandamus.



                                                                      ctfully Submitted


                                                               ark Eugene Engle


                                Certificate of Service


                     sd&
     On this day the 20wd of June 2015, Realator sent this leave to file Mandamus to
the 6th Court of Appeals of Texarkana T;exas Clerk Debbie Autrey from the Connally Unit
B99 F.M. 632 Kenedy, Texas 78119 by mail.


                                                              Since




                                            (VI)
Appendix

  With

Exhibits




 (WII)
                                            Appendix Contents


Exhibit A

             Motions uere filed far Examining Trial pursuant to Chapter 16 Texas Code of Criminal
Procedure Article 16.01. January 17th 2013.


Exhibit B

             Reporters Record for Examining Trial dated Febuary 4th 2Q13. Article 16.07 same rules
of Evidence as on Final Trial.



Exhibit C

             Orders from the Examining Trial Dated April Bth 2013. Article 16.17 Decision of
Judge . The Judge had 48 hours to make ahdnenter the orders after the trial          or by r:
Operation of Lau it would be NO Probable Cause and the accused Shall Be Discharged. Vio
lation of the Writ. Hearings under Writ #07259 need to be submitted to this Honorable Court
for Appellate Review.



Exhibit D

             All DNA analysis came back negative. Proof positive lies contained in the Affidavit
for Search Warrant (RRvol.22 Joint Exhibit 1) uhich uas sealed/.-at the time the warrant uas
served as read on page 5 of the Affadavit for Search Warrant.


Exhibit E

             A^c'ase history of Jane Doe revealing a Warrant for her arrest to suggest entrapment
for immunity even though the Search Warrant (RRvol.22 Joint Exhibit2) is facially invalid.
That is uhy Jane Doe Refused to be part of therState's Conspiracy.


Exhibit F

             Correspondence from Judge Beacom showing Bias and Abuse of Discretion when the
historical facts of the case are contrary to his decision. He ruled on Supression uithout
a hearing on August 7th 2014.



Exhibit G

             Order on Motion to Suppress a Mock hearing uas had with an irrelavant argument as a
means to justify the Judge signing a decision that was made a monthiiprior to the hearing.


i^   ..; /




                                                  (UIII)
Exhibit H

      Dismissal of the Controlling Case- the Specific offense for which the Arrest Warrant,
Search Warrant and Affadavit for Search Warrant all uere based. (The maxim of the lau is...
that it is better that ninety-nine     offenders should escape than one innocent man should
be condemned")Newman, Beyond "Reasonable Doubt"(1993)


Exhibit I

      Green Card Certified Receipt from my previous Mandamus. To shou mailing and filing.


Exhibit J

      Shou Cause Motion filed with the trial court. An accelerated method of beginning a
litigation by compelling the adverse party to respond in a much shorter period of time
than he or she uould normally have to respond to a complaint. In this case to prove
realator's guilty plea was not made knowingly or voluntarily.

Exhibit K

      Motion to Dismiss uith Prejudice filed with the trial court in an attempt to exhaust
all remedies by allouing the trial court to use Texas Code of Criminal Procedure Article
32.02 to correct systemic and Constitutional errors by dismissing the prosecution. If
denied then I can address the issue to this Honorable Court in Appellate Procedure.

Exhibit L

      Unsworn Declaration.




                                          (IX)
  Exhibit    "A"


    Motion


      For


Examining Trial
                               WRIT NO. 07259 (Sexual Assault)

STATE OF TEXAS                                      §    IN THE DISTRICT COURT
                                                    §
vs.                                                 §    354th JUDICIAL DISTRICT ty
                                                    §
MARK ENGLE                                          §    HUNT COUNTY, TEXAS           Jfo

                             MOTION FOR EXAMINING TRIAL                          c                              CERTIFICATE OF SERVICE


       This is to certify that on January 17, 2013, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Hunt County, Texas, by hand

delivery.




                                               CUCqjX\
                                          Carol Day Gustin
                             WRIT NO. 07259 (Sexual Assault)


STATE OF TEXAS                                 §   IN THE DISTRICT COURT
                                               §
vs.                                            §   354th JUDICIAL DISTRICT
                                               §
MARK ENGLE                                     §   HUNT COUNTY, TEXAS

                                         ORDER


       On                    , 2013, came on to be considered MARK ENGLE's Motion for

Examining Trial, and said motion is hereby

                                     (Granted) (Denied)


                                             JUDGE PRESIDING
                          WRIT NO. 07259 (MAN DEL C/S < 400gm)

STATE OF TEXAS                                    §     IN THE DISTRICT COURT

vs.                                               §     354th JUDICIAL DISTRICT           ^
                                                  §
MARK ENGLE                                        §     HUNT COUNTY, TEX^S
                                                                               ^\
                             MOTION FOR EXAMINING TRIAL


TO THE HONORABLE JUDGE OF SAID COURT:                                                         CQ^
        Now comes MARK ENGLE, Defendant, by and through undersigned counsel, and

respectfully requests that this Court hear an examining trial pursuant to Chapter 16 of the Texas

Code of Criminal Procedure, and in support thereof shows the following:

        1.     MARK ENGLE is presently incarcerated in the HUNT County Jail charged by

complaint with the felony offense of MANUFACTUREDELIVERY OF ACQNTROLLgP^
SUBSTAN£E-2g0gmm- more buUessthan 400gmJMARK ENGLE is unable to make bond at

the present time and has not yet been indicted in this case.

       2.      MARK ENGLE requests an examining trial "to examine into the truth of the

accusation made", as required by Article 16.01 of the Texas Code of Criminal Procedure.

       WHEREFORE, PREMISES CONSIDERED, MARK ENGLE prays that the Court

grant this Motion For Examining Trial.

                                              Respectfully submitted,
                                              Carol Day Gustin
                                              2611 Lee Street
                                              P.O. Box 1053
                                 _, p&i       Greenville, Texas 75403

                                              By:.
                                                  Carol Day Gustin
                                                  State Bar No. 24004313
                                                  Attorney for MARK ENGLE
                               CERTIFICATE OF SERVICE


        This is to certify that on January 17, 2013, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Hunt County, Texas, by hand

delivery.




                                                   O^Ce^
                                           Carol Day Gustin
                            NO. 07259 (MAN DEL C/S < 400gm)

STATE OF TEXAS                                 §   IN THE DISTRICT COURT
                                               §
vs.                                            §   354th JUDICIAL DISTRICT
                                               §
MARK ENGLE                                     §   HUNT COUNTY, TEXAS

                                         ORDER


       On                    , 2013, came on to be considered MARK ENGLE's Motion for

Examining Trial, and said motion is hereby

                                     (Granted) (Denied)


                                             JUDGE PRESIDING
   Exhibit "B"




Reporter's Record

       for


 Examining Trial
                                                                                     Page 1
                                  REPORTER'S          RECORD
                                VOLUME      1   OF    1    VOLUME
                             TRIAL COURT        WRIT       NO.   07259


THE STATE OF TEXAS                               *               IN THE DISTRICT COURT OF

VS                                               *               HUNT COUNTY TEXAS


MARK EUGENE ENGLE                                *               354TH JUDICIAL DISTRICT


                          *******************************


                                     EXAMINING        TRIAL
                          *******************************




     NOBLE    WALKER
     HUNT    COUNTY    DISTRICT ATTORNEY
     P.O.    BOX    1097
     GREENVILLE, TEXAS  75403
     (903) 408-4190
     (903) 408-4296 FAX
     STATE BAR NO.         24046293
                                                                    COIF^
             By: Steve Lilley
             ATTORNEY      FOR THE    STATE OF TEXAS



     LAW OFFICE       OF CAROL GUSTIN
     P.O.    BOX   1053
     GREENVILLE, TX.         75403
     (903)455-9888
     STATE BAR NO.         24004313
             By:   Carol Gustin
            ATTORNEY       FOR THE    DEFENDANT




On the 4th day of February 2013 the following proceedings came on to
be heard in the above-entitled and numbered cause before the
Honorable Richard Beacom,            Judge presiding, held in Greenville, Hunt
County,   Texas:

Proceedings reported by oral stenography.




                               MICHAEL HURLEY,       CSR
                                 1330 MACKIE    DR.
                              RICHARDSON,   TX 75081
                                  214-226-2547
                                                                        Page 2

                        CHRONOLOGICAL          INDEX


                                                               Page
Case called                                                         3
Witness   sworn                                                     A


WITNESS                  DIR        VD    CROSS     REDIR   RECRO


Walden,   Steve            4                   12


                                                               Page
State's closing                                                 21
Defendant's closing                                             22
Court's ruling                                                  22
Hearing concluded                                               22




                      MICHAEL HURLEY,    CSR
                        1330 MACKIE DR.
                      RICHARDSON,   TX 75081
                          214-226-2547
                                                                                    Page 3
 1   **                                    PROCEEDINGS

 2                     THE COURT:            In writ 7259,       State of Texas versus

 3   Mark Engle.

 4                     MS. GUSTIN:             I think we're still waiting for Mr.

 5   Engle to be brought over from the jail.                  I did talk to - Big John

 6   says that it's in the works.

 7                     THE COURT: .          Okay.

 8                     THE JAILER:             He's on his way,      Judge.

 9                     (A break was held.)

10                     THE COURT:            All right.        Did we ever get Mr. Engle

11   over?


12                     MS.   GUSTIN:           We - we did,      Your Honor.   He's here.

13                     THE COURT:            All right.       Writ 7259,   State of Texas

14   versus Mark Eugene Engle.           All right.         This is set for an examining

15   trial.


16                     THE STATE:            Yes,     Your Honor.

17                     THE COURT:            Does the State have some witnesses?

18                     THE   STATE:          We have witnesses on one of the two

19   arrests,   Your Honor.     That will be for the possession of a

20   controlled    substance   case.


21                     THE COURT:            Okay.      And are we ready to proceed on

22   that?


23                     THE STATE:            Yes,     Your Honor.

24                    THE COURT:             All right.       Bring them up.   Let's get

25   them sworn.    If you'll raise your right hand, please.


                                 MICHAEL HURLEY,      CSR
                                      1330 MACKIE DR.
                                 RICHARDSON,   TX 75081
                                       214-226-2547
                                                                                 Page 4
 1                        (The witness were sworn by the court.)

2                        THE COURT:           All right.      Mr.   Lilley.

 3                                    STEVEN WAYNE WALDEN,


 4   having been first duly sworn, testified as follows:

 5                                     DIRECT EXAMINATION


 6   BY MR.    LILLEY


 7        Q.        Sir, could you give us your full - your full name and

 8   what your job title is and where you work, for the court?

 9        A.        Steven Wayne Walden.             I work for the Greenville Police

10   Department.        I'm a sergeant in the criminal investigation division.

11        Q.        How long have you worked for the Greenville Police

12   Department?

13        A.        A little over 21 years.

14        Q.        Have you - were you involved in an investigation

15   involving the defendant, Mark Engle?

16        A.        Yes,    I was.

17        Q.        Can you identify him as the person that you arrested

18   and what night that was?

19        A.        December 7th.        The gentleman sitting next to Ms. Gustin.

20        Q.        And can you tell me what he was arrested for, on the -

21   on that "date?


22        A.        We were investigating a sexual assault and the arrest

23   was made for sexual assault and possession, with intent to deliver

24   - manufacture and deliver.


25        Q.        All right.        Now was he arrested at his home, at another



                                     MICHAEL HURLEY,    CSR
                                       1330 MACKIE   DR.
                                     RICHARDSON,   TX 75081
                                         214-226-2547
                                                                                       Page 5
 1   location,       or in his vehicle?       Can you describe where he was

 2   arrested?


 3           A.        He was arrested out of his vehicle,               along the service

 4   road of the interstate,         in Greenville,           Texas.

 5           Q.        And where did you first believe that he was that day?

 6           A.        At Motel 6, in Greenville,             Texas,   room 123.

 7           Q.        All right.    What brought you to the Motel 6 room that

 8   evening?

 9 A. I was dispatched from the police department, seeing a

10   distraught female out front.             Went out and contacted her and she

11   explained that she had been sexually assaulted.                      An investigation

12   led to the identity of a gentleman named Mark,                     at Motel 6, room

13   123.


14           Q.        What did you end up - what did you and in cooperation

15   with other people in the Greenville Police Department do with that

16   information then?


17           A.        We had the female go to the hospital, with an advocate

18   and then myself and an investigator went and set up surveillance at

19   Motel    6.


20           Q.        And what happened after that?

21           A.        There was a white Saturn that was described by the

22   victim,       Jane Doe,   that she was assaulted in.              Pulled up into the

23   area of room 123 and a white male matching the description of Mark

24   Engle got out and went into room 123.

25           Q.        What did y'all do after that?



                                    MICHAEL HURLEY,     CSR
                                      1330   MACKIE   DR.
                                    RICHARDSON,   TX 75081
                                        214-226-2547
                                                                                           Page 6

 1          A.       Confirmed the license plate on the vehicle was

2    registered to Mark Engle.               We also confirmed that the identity of

 3   the person that was in room 123,                  that rented the room,       was Mark

 4   Engle from Watauga.

 5          Q.       And did you ever go in to arrest or search either the

 6   room   123   or that      white    Saturn?


 7          A.          Yes,   we did.

 8          Q-          And did you get a search warrant for that?

 9          A.          Yes,   we did.

10          Q-          And after the search warrant was signed, what did y'all

11   do?


12          A.          We executed a       search of room 123.             Then went back to

13   the police station where the white Saturn was impounded and

14   completed the search of that vehicle,                       as well.

15          Q.          Where was the defendant when - okay.                   So the search was

16   conducted     of    room    123.


17          A.          Yes.


18          Q.          Were you involved in that?

19          A.          Yes.


20          Q-          And the search was - the vehicle was impounded on the

21   frontage road of the interstate?

22          A.          Yes.     From the    arrest.


23          Q-          So was the defendant in the room when you got there or

24   how did that work?


25          A.          No.     He was actually at the police station, under



                                        MICHAEL HURLEY,    CSR
                                          1330 MACKIE DR.
                                        RICHARDSON,   TX 75081
                                            214-226-2547
                                                                                           Page 7
 1   arrest on a traffic charge.

 2        Q.           Under arrest on traffic charges.

 3        A.           Yes.


 4        Q.           So were you part of the - the original - were you part

 5   of the traffic arrest?


 6        A.           Yes.


 7        Q.           You were a part of that as well?

 8        A.           Yes.


 9        Q.           And he was taken into custody,               I take it.

10        A.           Yes.


11        Q.           And his car was - was his car part of the search

12   warrant    as    well?


13        A.           Yes.   It was     listed in the          search warrant.


14        Q.           The car and its contents.

15        A.           Yes.


16        Q.           Can you tell us what was found,               if anything,   of note

17   here today,       inside the vehicle?

18        A.           There was   a    locked case inside the backseat of the

19   vehicle.        And during the initial report,               it was indicated that Mr.

20   Engle had used narcotics during the sexual assault and that needles

21   were used,       where a victim and himself were shot up with

22   methamphetamines.        It was believed that inside that case could have

23   been needles and narcotics             used in the commission of a           sexual


24   assault.


25        Q.           Was the - the case that you're•describing,                 was it a -



                                       MICHAEL HURLEY,    CSR
                                         1330 MACKIE   DR.
                                       RICHARDSON,   TX 75081
                                           214-226-2547
                                                                                                   Page 8

 1   like a      locked -


 2          A.          Yes.


 3          Q-          - like a lock box or a small safe or some sort of thing

 4   with a bolt lock on it?                  Can you describe it for us?

 5          A.          It was like a combination,                    I believe.   I don't know if

 6   Ms.    Gustin can        see.     It's    about     that wide and about          that   thick.


 7   Kind of a rectangle shape.

 8          Q.          Rectangle shape.

 9          A.          What I would consider a cheap - cheap locking

10   mechanism.


11          Q.          Okay.        Pursuant to the search warrant,               you searched

12   that    -   that   locked container.


13          A.          Yes.


14          Q.          What - what did you find inside?

15          A.          Believed to be methamphetamine,                    baggies,    a syringe

16   needle.       I believe it had 35 units or approximately 35 units of a

17   liquid that's believed to be methamphetamine in it, as well.

18          Q.          What do you mean by "units"?

19          A.          Dose units -          like a     measurement of milliliters            or of a

20   liquid.

21          Q.          And where would - where would they have kept it?

22          A.          In a syringe.            I'm sorry.

23          Q.          Okay.        So there's 35 syringe - syringes?

24          A.          No.     A single syringe, with a measurement on the

25   syringe of 35, I believe.



                                         MICHAEL HURLEY,        CSR
                                              1330   MACKIE   DR.
                                        RICHARDSON,      TX 75081
                                               214-226-2547
                                                                                   Page 9

 1        Q.        Oh,    okay.

 2        A.        We    call    it   "dose units".


 3        Q.        Oh,    okay.       And were you able to - well,    from your

 4   training and experience, have you done any work in narcotic

 5   investigations?

 6        A.        Yes.


 7        Q.        Have you seen what you know to be methamphetamine,

 8   either in your training or experience, which you later found out to

 9   be methamphetamine?

10        A.        Yes.


11        Q.        And can you describe or can you tell the court whether

12   or not what you were seeing on that day matched what you know to be

13   methamphetamine?

14        A.        Yes.


15        Q.        Okay.        What about it - what characteristics about it

16   led you to believe it was methamphetamine and gave you cause to

17   arrest    him for    that offense?


18        A.        The white crystal like substance.             The manner in which

19   it was packaged.        It was covertly stored.          And it matched the

20   description of what the victim in a sexual assault case said that

21   was used on her and labeled it as methamphetamine.

22        Q.        Did you field-test any portion of the substance itself?

23   If you don't recall that's fine.

24 A. I don't recall that.             Sorry.

25        Q.       Has that - has that material been sent to the lab for



                                       MICHAEL HURLEY, CSR
                                          1330 MACKIE DR.
                                       RICHARDSON, TX 75081
                                           214-226-2547
                                                                         Page 10
1    further testing,    in Garland?

2        A.      It's my understanding it has been sent to the lab.

3         Q.     Did you have a chance to speak with the defendant while

 4   he was in custody?

 5        A.     Yes,    sir.

 6        Q.     And was he made aware of his Miranda rights to counsel

 7   and not to speak to you if he chose to?

 8        A.     Yes,    sir.

 9        Q.     Was that interview video taped?

10   -    A.     Yes,    sir.

11        Q.     Is the - did the defendant waive his rights?

12        A.     He   did.


13        Q.     Did he waive his rights on camera?

14        A.     Yes,    he did.

15        Q.     Did he waive them also in writing?

16        A.     Generally that's our practice, but I do not recall if

17   it was actually in writing or not.

18        Q.     Okay.       But you can see it on video.

19        A.     Yes,    sir.

20        Q.     Was a subsequent interview with the defendant video

21   taped as well?

22        A.     Yes.


23        Q.     Can you describe,        in general, what the content, of your

24   conversation was with the defendant?

25        A.     Mark,    at first,     said that there was no activity between



                                 MICHAEL HURLEY,    CSR
                                   1330 MACKIE   DR.
                                 RICHARDSON,   TX 75081
                                     214-226-2547
                                                                                 Page 11
 1   he and the victim.       I believe later he acknowledged there was

 2   contact.   And it was asked about the items found in his vehicle and

 3   he acknowledged that he thought that there was three grams of

 4   methamphetamine in that locked container.

 5        Q.       Did he ever describe to you what it is that he did or

 6   planned on doing with that methamphetamine?

 7       .A.       He said he drove       a     truck and that he sold

 8   methamphetamine and made generally 5 to $600 a week selling the

 9   drugs.

10        Q.       And he confessed that to you.

11        A.       Yes,    sir.

12        Q.       And what charge was he arrested for,              based on that

13   statement and what you found at the scene?

14        A.       Manufacture and delivery of a controlled substance,.

15   penalty group 1, over 4,        under 200 grams.

16        Q.       Okay.     You didn't find him actually manufacturing or

17   delivering that methamphetamine,             is that correct?

18        A.       That's correct.

19        Q.       Okay.     So this is a - is this a possession with intent

20   to deliver?


21        A.       Yes.


22        Q.       Okay.

23 A. It's my belief and with his confession, that he is

24   distributing for sale methamphetamine.

25                    THE STATE:              Pass the witness,   Your Honor.



                                  MICHAEL HURLEY,    CSR
                                    1330 MACKIE   DR.
                                  RICHARDSON,   TX 75081
                                      214-226-2547
                                                                                 Page 12
 1                                        CROSS EXAMINATION


 2   BY MS.       GUSTIN


 3           Q.        Now,   Mr. Walden,      you indicated that there was a search

 4   warrant in this case,         is that correct?

 5           A.        Yes,   ma'am.

 6           Q.        Who secured that search warrant?

 7           A,        I believe Felicia White wrote the search warrant.

 8           Q.        Felicia White?

 9 A. I believe she -        Felicia and Warren Mitchell worked on

10   the search warrant while we were conducting the surveillance.

11           Q.        And did you bring a copy of that search warrant with

12   you today?

13 A. I've got the probable cause for it up here.

14           Q.        Can I see what you have as the probable cause?

15           A.        No.    This is for the sexual assault.       I'm sorry.

16           Q.        So you don't have the actual search warrant with you

17   today.

18           A.        Not - I think that's what that is.         I think that's just

19   the probable cause for his - this discovery hearing.

20           Q.        So you didn't actually prepare the search warrant for

21   the room or the vehicle,            is that correct?

22           A.        That's   correct.


23           Q.        Did you come in possession of the search warrant at any

24   time?


25           A.        Yes.




                                       MICHAEL HURLEY,    CSR
                                         1330 MACKIE DR.
                                       RICHARDSON,   TX 75081
                                           214-226-2547
                                                                                    Page 13
 1           Q.   When - how did you become in possession of that search

 2   warrant?


 3 A. It was delivered to Motel 6 prior to the entry of the

 4   room.


 5           Q.   And when you say it was delivered to Motel 6, is that

 6   prior to or after the traffic arrest of Mr. Engle?

 7           A.   The traffic arrest was - the traffic arrest was,                  I

 8   believe, prior to the search warrant being obtained.

 9           Q.   And so the - the traffic violation was done on - did

10   you say the service road of Interstate 30?

11           A.   Yes.


12           Q.   And so, at that time,         Mr.        Engle was arrested for

13   traffic violations, is that correct?                                 /
14           A.   That's correct.


15           Q.   And was he taken into custody at that time?

16           A.   Yes,    he was.

17           Q,   And he was taken into custody for what reason?

18           A.   For traffic       violations.


19           Q.   Well,    were there any -

20           A.   I'm sorry.        Go ahead.

21           Q.   - warrants for his arrest or was it solely for the

22   traffic violation?


23           A.   At that time there was no warrant for his arrest.

24           Q.   And so what specifically was the traffic violation that

25   he was stopped for?



                                MICHAEL HURLEY,      CSR
                                    1330 MACKIE DR.
                                RICHARDSON,   TX 75081
                                      214-226-2547
                                                                             Page 14
 1           A.        He got on the interstate and was weaving in and out of

 2   traffic,     so failed to signal lane.

 3           Q.        And that's something you yourself observed.

 4           A.        Yes.


 5           Q.        And were you the person who actually initiated that

 6   traffic stop?

 7           A.        Yes.


 8           Q.        And once that traffic stop occurred, did you remain

 9   with Mr. Engle?

10           A.        No,    I did not.

11           Q.        Who took custody of Mr. Engle?

12           A.     .Corporal Huddleston,         I believe it was.

13           Q.        Corporal who?

14           A.        Huddleston.


15           Q.        Huddleston.

16           A.        Huddleston.      Yes, ma'am.

17           Q.        And at that point the car was impounded.

18           A.        It was taken to the police station.

19           Q.        All right.     Who took the vehicle to the police station?

20           A.        That would have been one of our on-call wreckers and I

21   don't    recall    which that    was.


22           Q.        And at the time of the arrest, was there an inventory

23   of the vehicle?


24           A.        No.    I asked that the vehicle be impounded to the

25   station and that the officer follow the vehicle to the station.



                                     MICHAEL HURLEY,   CSR
                                       1330 MACKIE DR.
                                     RICHARDSON, TX 75081
                                         214-226-2547
                                                                                   Page 15
 1           Q.      Okay.    So there wasn't an inventory of the vehicle.

 2           A.      No.


 3           Q.      So between the time that Mr.            Engle was arrested,   there

 4   was no inventory done of the vehicle and the vehicle was taken to

 5   the police station, is that correct?

 6           A.      That's correct.


 7           Q.      And who - who was with the car from the time of the

 8   arrest until it was left at the Greenville Police Department?

 9           A.      Should have been Corporal Huddleston.

10           Q.      And do you have personal knowledge of whether or not

11   Investigator or Officer Huddleston stayed with the vehicle?

12           A.      He was instructed to.


13           Q.      But you don't have any personal knowledge of that, do

14   you?

15           A.      No,   I do not.

16           Q.      You don't know if there was anything added to or

17   removed from the vehicle?            Personal knowledge. You don't have that,

18   do you?      Were there any pictures taken at the time of the traffic

19   stop?

20           A.     Only video from the marked units.

21           Q.     All right.     So as far as you - you didn't,          yourself,

22   take any like pictures with a camera, with a phone or anything like

23   that,    of the actual contents of the vehicle?

24           A.     Not - not during the traffic stop.             No.

25           Q.     Do you know if Investigator Huddleston did?



                                  MICHAEL HURLEY,      CSR
                                       1330 MACKIE DR.
                                  RICHARDSON,   TX 75081
                                        214-226-2547
                                                                                   Page 16
 1        A.     Not to my knowledge.             Only his in-car camera.

 2        Q.     And you left from the service road and went where?

 3        A.     Back to Motel        6.


 4        Q.     And at Motel 6,           is that when you came into possession

 5   of the search warrant?


 6        A.     Yes.     Shortly thereafter.

 7        Q.     Who signed the search warrant?                Which magistrate?     Do

 8   you know?

 9        A.     That I don't recall.             I'm sorry.

10        Q.     Do you know what information was - the information that

11   was contained within the search warrant,             do you know where that

12   information came    from?


13 A. It came from the victim and came from information from

14   me and Corporal Petrie.

15        Q.     So as far as verification on whether or not this

16   alleged victim was someone that was truthful or not, you don't have

17   that knowledge,    do you?     You don't have personal knowledge of

18   whether or not that person is truthful or not.

19 A. I-have personal knowledge that what she described,                 as

20   far as the vehicle, the gentleman sitting next to you, his name,

21   where they were staying,       that was verified.         As far as the events

22   that led up to that*    it's based on the victim's statement.

23       Q.      So whether or not she was being truthful, that would be

24   something certainly to be considered on whether or not the

25   information contained in the warrant was accurate and truthful.



                                  MICHAEL HURLEY,   CSR
                                    1330 MACKIE   DR.
                                  RICHARDSON, TX 75081
                                      214-226-2547
                                                                               Page 17
 1 A. It   is.


 2           Q.      And that was done in a very brief period of time.

 3   There was no verification of the information that she allegedly

 4   provided to the police department that day.

 5           A.      It was a rather lengthy contact with her and she kept

 6   to the same story.

 7           Q.      She wasn't the one that initiated the contact with the

 8   police department.         It was another person that actually caused her

 9   to come to the police station, is that correct?

10           A.      Yes.


11           Q.      Now as - specifically, the container that was in the

12   backseat of the vehicle,        that was located in the backseat of the

13   vehicle,     that was a locked container,             correct?

14           A.      Yes.


15           Q.     And the search warrant didn't specifically have any

16   mention of any locked containers,             did it?

17 A. I would have to go back and review the verbiage on

18   that?


19           Q.      So as you sit here right now you don't know the exact

20   contents of what you were able to search in that search warrant.

21 A. I know that it was designed so that we could search for

22   areas that could contain items used in a sexual assault.

23           Q.     And there wasn't anything specific with regards to a

24   locked container within the vehicle,              in the search warrant, was

25   there?




                                  MICHAEL HURLEY,    CSR
                                    1330 MACKIE DR.
                                  RICHARDSON,   TX 75081
                                      214-226-2547
        '                                                              Page 18
 1 A. I   do not   recall.


 2           Q.     That's certainly something that if you needed to get a

 3   search warrant for, you could have obtained a search warrant for,

 4   is that correct?


 5           A.     Yes.


 6           Q.     I believe you indicated that when you did search the

 7   container, that was something that - if I understand your testimony

 8   correctly, that was after you had interviewed my client, is that

 9   correct?

10           A.     No.


11           Q.     You searched the container prior to the interview with

12   my client?

13           A.     Best    I recall.      Yes.


14           Q.     Okay.    So you searched a locked box prior to

15   interviewing my client.

16           A.     Yes.


17           Q.     And your testimony is, sir, that you don't recall a

18   field test being done on the contents of that locked box.

19           A.     That's correct.


20           Q.     So isn't it true that without verification of a   field

21   test,    it could be any liquid?                                  ^

22           A.    The liquid,      yes.

23           Q.     It's a clear liquid.

24           A.    That's correct.


25           Q.    And isn't it true that when you were first talking to



                                   MICHAEL HURLEY,     CSR
                                     1330 MACKIE    DR.
                                  RICHARDSON,     TX 75081
                                        214-226-2547
                                                                                   Page 19

.1   my client,    Mr.   Engle,   you had an opportunity to observe him,           is

 2   that correct?


 3        A.        When I - I'm sorry.             I don't understand your question.

 4        Q.        When - when you said you interviewed my client - you

 5   talked to him,      is that correct?

 6        A.        Yes.


 7        Q.        And that was in one of the interview rooms at the

 8   Greenville Police Department.

 9        A.        That's correct.


10        Q.        And it has the capability of recording both audio and

11   visual.     It's a regular video taping room - interview room -

12        A.        Yes.


13        Q.        - correct?

14        A.        Yes,   ma'am.

15        Q.        So you had an opportunity to get to sit in fairly close

16   proximity to Mr. Engle,         is that correct?

17        A.        Yes.


18        Q.        Those rooms are what, maybe 5 by 5?

19        A.        Maybe 8 by 8.

20        Q.        Pretty small.

21        A.        Yes.


22        Q.        You could pretty much -               the table and the area that you

23   sit in, it's certainly - if it's not arms distance away,                  it's not

24   much more    than   that.


25        A.        That's   correct.




                                    MICHAEL HURLEY,    CSR
                                      1330 MACKIE   DR.
                                    RICHARDSON,   TX 75081
                                        214-226-2547
                                                                                  Page 20
 1          Q.        And would it be fair to say that my client was

 2   intoxicated or high on drugs when you talked to him that day?

 3 A. I   don't believe him to be intoxicated -         or to have been

 4   intoxicated on alcohol.           I believe it was a narcotic.        I would say

 5   that he would be jonesing, if that's understood by everybody.

 6          Q.        And by that you mean that he was using - coming down

 7   from - how would you describe what jonesing means?                 I mean,   I know

 8   what   I    think it means.

 9          A.        Right.   Right.      It's - if you've seen someone really

10   nervous,      they might have the same symptoms.         Eye movement was a

11   little jerky, but certainly was able to communicate with us.

12          Q.        When someone is jonesing is that,           in your experience,

13   something that leads a person to be clearheaded and able to make

14   good rational decisions?

15          A.        Rational decisions,        sometimes not.

16          Q.        And at that point in time that was when you read to Mr.

17   Engle his Miranda warnings, is that correct?

18          A.        It is.    I'm sorry.

19          Q.        Just giving all the call of the wild a chance to go

20   past us here.        All right.     And you receive training with respect to

21   taking custodial interrogations, don't you?

22          A.        Yes.


23          Q.        As a part of your TCLEOSE certification and so forth

24   there's a certain amount of hours of custodial interrogation,

25   correct?




                                   MICHAEL HURLEY,     CSR
                                       1330 MACKIE   DR.
                                   RICHARDSON,   TX 75081
                                        214-226-2547
                                                                                        Page 21
 1        A.       Yes.


2         Q.       And one of the elements or one of the things - it's

3    kind of like on a check list that you have to do,                    is make sure that

 4   once you've given the Miranda warnings that the person that you're

 5   going to take a statement from knows what those rights are,

 6   correct?


 7        A.        Yes.


 8        Q.       And knowingly waives or gives up those rights.

 9        A.        Yes.


10        Q.        And certainly if a person is intoxicated or jonesing,

11   that would affect their ability to make a knowing or voluntary

12   statement,    wouldn't it?

13 A. I would say that in some cases,               yes.

14        Q.        And that was the case with Mr. Engle, wasn't it?

15        A.        No.    '


16                        MS.   GUSTIN:           Pass the witness.

17                        THE STATE:           No further questions from Sergeant

18   Walden,    Your Honor.

19                        THE COURT:           All right.       You may step down.

20   Anything further from the State?

21                        THE STATE:           No further witnesses,           Your Honor.

22                        THE COURT:           Anything further from the defendant?

23                        MS.   GUSTIN:           No,    Your Honor.

24                        THE COURT:           All right.       Any arguments?

25                        THE STATE:           No,      Your Honor.    Well,    the evidence



                                    MICHAEL HURLEY,       CSR
                                       1330   MACKIE    DR.
                                    RICHARDSON,    TX 75081
                                          214-226-2547
                                                                                 Page 22
 1   provided by the witness speaks for itself on the manufacture and

 2   delivery charge.     As the State said earlier we don't intend to

 3   produce any evidence in the other charge at this time.                 But that's

 4   no indication from the State whether or not we believe that case to •

 5   be true or not.     We're not going to present any evidence of it

 6   today.   We believe there's been more than probable cause provided

 7   to the court to continue to detain Mr.               Engle in custody for the

 8   manufacturing and delivery charge, Your Honor.

 9                     THE COURT:         Ms.     Gustin.

10                     MS. GUSTIN:           Your Honor,       I think if the court is

11   looking at the information provided, there was no verification the

12   information provided was accurate.                 It was done within a very brief

13   period of time.     The - the probable cause that the State is trying

14   to urge comes from a container within a container that was not part

15   of the search warrant.     I think the totality of the circumstances

16   that the - they're - is weak if any probable cause in this case and

17   ask that you find in that order.

18                     THE COURT:         All right.         The court finds there is

19   probable cause to detain the defendant.                The court's going to take

20   about a 10 minute recess.        I have a phone conference hearing I have

21   to do and then I'll be back to finish up.

22                     (The hearing was concluded.)




                               MICHAEL HURLEY,      CSR
                                    1330 MACKIE   DR.
                               RICHARDSON,    TX 75081
                                     214-226-2547
THE   STATE OF TEXAS


COUNTY   OF   HUNT




I, Michael Hurley, Deputy Official Court Reporter in and for the
354™ District Court of Hunt County, State of Texas, do hereby
certify that the above and foregoing contains a true and correct
transcription of all portions of evidence and other proceedings
requested in writing by counsel for the parties to be included in
this volume of the Reporter's Record, in the above-styled and
numbered cause, all of which occurred in open court or in chambers
and were reported by me.


I further certify that this Reporter's Record of the proceedings
truly and correctly reflects the exhibits, if any, admitted by the
respective parties.


I further certify that the.tp±al cost for the preparation of this
ReporterLs-^Record is $~f£$^__.              and wa~s—pa-and/will be paid by
the      ^^fc-         /        .


WITNESS MY OFFICIAL HAND this the             *£—   day of
2013.




                                        MICHAEL HURLEY,      Texas CSR 23
                                        Expiration Date:      12-31-13
                                        1330 Mackie   Drive
                                        Richardson, Texas 75081
                                        (214) 226-2547




                           MICHAEL HURLEY,   CSR
                            1330 MACKIE DRIVE
                       RICHARDSON,   TEXAS 75081
                              {214)226-2547
  Exhibit    "C"




     Orders


      from


Examining Trial

Certified Copies
                                                                                              m

                                                      NO. 07259 (Sexual Assault)

             STATE OF TEXAS                                                IN THE DISTRICT COURT

             vs.                                                           354th JUDICIAL DISTRICT

             MARK ENGLE                                                    HUNT COUNTY, TEXAS


                                                  ORDER ON EXAMINING TRIAL

                       On                 ., the Magistrate heard matters alleged against MARK ENGLE and finds:
                                                                                                  • •y


                                 MARK ENGLE is charged with the offense of SEXUAL-ASSAULT, the degree

             of which is a Second Degree Felony.                                          ->^\>
                                                                                            ^>
                                                                            Vv:         fM.
                                                                             v    \'-
                                                                    "v.v
                       2.        Probable cause docs not exist to .procccd^furthcr with matters against MARK

                       ENGLE and it is therefore ordered,that MARK. ENGLE is discharged from custody of the

                       county.




             Signed on           /tJyojj 6, Q\0/3


                                                                MAGISTRAT




vi'jai...:         •        "%       ..             „YH
                                           NO. 07259(MAN DEL C/S < 400gm)

        STATE OF TEXAS                                          IN THE DISTRICT COURT

        vs.                                                    354th JUDICIAL DISTRICT


        MARK ENGLE                                              HUNT COUNTY, TEXAS


                                           ORDER ON EXAMINING TRIAL'

                                                                         i.Y
                 On               , the Magistrate heard matters alleged againsVMARK ENGLE and finds:

                 1.        MARK ENGLE is chargcdwviih tliVbfTense-bf MAN DEL C/S < 4()uem.

                 2.        Probable cause does art/exisr to proceed further with matters against MARK

                 ENGLE aftd-tH5=tfea^fl2K^dej^^                 FNfil Rirr disc-barged from etrotUOY^Hhc   ^P£A6dM
                 Getmty.




        Signed on
                                         —>



                                                        MAGISTRATE




              YqOOa3H!TH=iyA

                                           1Z3T!A
    m^V •dipt stnTiuaatfAj Y3'jA"r

 no h< O "jnteil ftri joD InjH srtl ni sIR
ylu^t1 __.                                         v9
                                  HUNT COUNTY
                           POST OFFICE BOX 1437 - GREENVILLE, TEXAS 75403-1437




DISTRICT CLERK
STACEY LANDRUM
(903) 408-4172




Mark Engle 1958430
899 FM 632
Kenedy, TX 78119




Dear Mr. Engle,

       Per your request I have sent you both of the "ORDER ON EXAMINING TRIAL" from WRIT #07259.
Unfortunately we do not have Docket Sheets in WRIT'S.

       Please let us know if we can be of further assistance.




Yours truly,

Stacey Landrum, District Clerk
Hunt County, Texas




                  Deputy
Exhibit "D"




    DNA


  Report
                                                                           j^JD% i

                                         TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                                       CRIME LABORATORY
                                                                            402 W IH 30
                                                                       Garland, TX 75043-5902
                                                                Voice 214-861-2190 Fax 214-861-2194
                                                                  GarlandCrimeLab@dps.texas.gov
            STEVEN C. MCCRAW                                                                                                    COMMISSION    .
                   DIRECTOR                                                                                               A. CYNTHIA LEON. CHAIR
                 DAVID G. BAKER                                                                                            CARINMARCY8ARTH
             CHERYL MicBRIDE                                                                                                     ADA BROWN
            DEPUTY DIRECTORS                                                                                                   ALLAN POLUNSKY

                                                        Forensic Biology Laboratory Report                                     RANDY WATSON




                                                                Issue Date:      August 29, 2013
            Felicia White                                                                             Laboratory # GAR-1212-13765
            Greenville Police Department                                                                 Agency# 201226498
            PO Box 1049                                                                                    County Hunt
            Greenville. TX 75403                                                                      Offense Date   12/07/2012



            Suspect{s):               ENGLE, Mark Eugene (DOB 08/22/68) TX DL 11662971
           Victim(s):                 DOE, Jane {DOB 11/11/91)

            Submission Information:

                    01 - Sexual Assault Kit on December 11, 2012 by Gray, Marcus VIA In Person
                    02 - white paper sack on December 11, 2012 by Gray, Marcus VIA In Person

            Requested Analysis: Screen for biological evidence.


            Evidence Description, Results of Analysis and Interpretation:
            01 : Properly Sealed Sexual Assault Kit from Jane Doe
                 01-01 : Known blood specimen from victim in envelope - Purple top tube
                     No analysis. A portion of the item was collected to be used as a reference.
                  01-02 : Known saliva specimen from victim in envelope
                       No analysis. Item was collected to be used as a reference.
                 01 -03 : Vaginal swabs and smear slide from victim in envelope
                      A presumptive test for the presence of semen was negative on the vaginal swabs. Spermatozoa,
                      semen specific constituents, were detected on the vaginal smear slide.
                 01-04 : Anal swabs and smear slide from victim in envelope
                      A presumptive test for the presence of semen was negative on the anal swabs. Spermatozoa, semen
                      specific constituents, were detected on the anal smear slide.
                 01-05 : Oral swabs and smear slide from victim in envelope
                      A presumptive test for the presence of semen was negative on the oral swabs. No spermatozoa,
                      semen specific constituents, were detected on the oral smear slide.
                 01-06 : Fingernail collection from victim in envelope
                       No analysis.
                 01-07 : Debris swabs from victim's breast in envelope
                     A presumptive test for the presence of semen was negative.
                 01-08 : Urine specimen from victim - Red top tubes (3)
                     No analysis.
                 01-09 : Underwear from victim in sack
                        Acid phosphatase, a nonspecific constituent of semen, was detected on stains. Trace evidence was
                        collected. The collected trace evidence has been packaged with the evidence. No further analysis
                        was conducted at this time.


                                  ACCREDITED BY THE AMERICAN SOCIETY OF CRIME LABORATORY DIRECTORS - LAB ACCREDITATION BOARD
TiDPS 07.18.13
                                                                  COURTESY • SERVICE - PROTECTION
                                                                                                                                         Page 1 of 2
          Laboratory Case Number                            Agency Case Number                                       Offense Date
                 GAR-1212-13765                                   201226498                                           12/07/2012

           02 : Properly Sealed white paper sack
                 No analysis on shirt (according to submission form).


           Investigative Leads:
                 DNA analysis may be performed on selected stains from this case. A separate report will be issued upon
                 completion of this analysis.

                 For comparison purposes, please submita known specimen from the suspect when apprehended.
                 Contact the laboratory for instructions on the proper collection method of additional evidence.

                 Iffuture analysis of the collected trace evidence is necessary, please contact the Trace Section.

           Disposition:

                 A portion of the victim's known blood specimen, saliva specimen, vaginal and anal swabs, and stains
                 from the victim's underwear will be retained frozen to preserve the biological constituents.

                 A portion of the blood specimen and the urine specimen from the victim have been forwarded to the
                 Toxicology Section of the Austin DPS Laboratory. A separate report will be issued upon completion of
                 the analysis.

                 We are unable to retain the remainder of the evidence. Please make arrangements to pick up this
                 evidence at your earliest convenience.

           This report has been electronically prepared and approved by:
           Amelia Dowhower
            Forensic Scientist
           Texas DPS Garland Crime Laboratory




TxDPS 07.18,13

Issue Date: August 29, 2013                                                                                                    Page 2 of 2
                                                   / 3070?I
                                         TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                                          CRIME LABORATORY
                                                                               402WIH30
                                                                         Garland, TX 75043-5902
                                                                 Voice 214-861-2190 Fax 214-861-2194
                                                                     GarlandCrimeLab@dps.texas.gov
                                                                                                                                   COMMISSION

             STEVEN CMCCRAW                                                                                                 A. CYNTHIA LEON. CHAIR
                    DIRECTOR                                                                                                    CAR1N MARCY BARTH
                  DAVID G. BAKER                                                                                                  RANDY WATSON
                 CHERYL MacBRIDE
             DEPUTY DIRECTORS
                                                                 DNA Laboratory Report
                                                         Issue Date:      December 04, 2013

          Felicia White                                                                                Laboratory # GAR-1212-13765
         Greenville Police Department                                                                      Agency# 201226498
          PO Box 1049                                                                                         County Hunt
          Greenville, TX 75403
                                                                                                       Offense Date 12/07/2012


          Suspect(s):                  ENGLE, MARK EUGENE (DOB 08/22/1968) TX DL 11662971
         Victim(s):                    DOE, JANE (DOB 11/11/1991)

          Requested Analysis: Perform forensic DNA analysis.

          Please refer to the previous Forensic Biology Laboratory Report dated August 29, 2013.


          Evidence Description. Results of Analysis and Interpretation:
                   Portions of the items were extracted by a method which yields DNA.
                   When necessary, the items were extracted by a two step method which first recovers DNAfrom
                   non-sperm cells (epithelial cell fraction) and then recovers DNA from sperm cells (sperm cellfraction).
                   The DNA isolated was analyzed using STR (Short Tandem Repeat) PCR (Polymerase Chain
                   Reaction) analysis. The following loci were examined: D8S1179, D21S11, D7S820, CSF1PO,
                   D3S1358, TH01, D13S317, D16S539, D2S1338, D19S433, vWA, TPOX, D18S51, Amelogenin,
                   D5S818,andFGA.
                   01-01-AA: Portion of known blood specimen from victim
                       The DNA profile was used for comparison purposes.

                   01-04-AA : Anal swabs from victim in swab box
                        No DNA profile was obtained from the sperm cell fraction of the anal swabs.

                       The partial DNA profile from the epithelial cell fraction of the anal swabs is consistent with the DNA
                       profile of Jane Doe.
                   01-09-AB : Stain from victim's underwear
                       The DNA profile from the sperm cell fraction of stain AB from the victim's underwear is consistent
                       with a mixture from an unknown male and an unknown individual. Due to the low level of data
                       present above our analysis threshold, no comparisons will be made to the unknown indvidual.

                       The DNA profile from the epithelial cell fraction of stain AB from the victim's underwear is consistent
                       with the DNA profile of Jane Doe.


          Investigative Leads and Requirements for Further Analysis:

                   The male DNA profile from the sperm cell fraction of stain AB from the victim's underwear has been
                   entered into the Combined DNA Index System (CODIS).

                                   ACCREDITED BY THE AMERICAN SOCIETY OF CRIME LABORATORY DIRECTORS - LAB ACCREDITATION BOARD
TxDPS 10.14.13

                                                                 •   COURTESY • SERVICE • PROTECTION                                       Pagel of 2
Exhibit     »E»




Case!- Hi'st'bry

      of


  Jane     Doe
Case History
(Back)
Case Number       380-83053-2011

Date Filed:       12/13/2011
Case Type:        CR - Filed by Indictment
Status:          Adjudication Pending
Style:            STATE of TEXAS Vs. Shalyn Larie Witcher
JudicialOfficer: District Judge, 380th in 380th District Court




Type       Name                 DOB          Address

Defendant y71^61^'
          Lane
                   Sha,yn       11/11/1991 880 EWinningkoff RD ,Lucas, TX 75002
                                             District Attorney's Office, 2100 Bloomdale, Suite 2004,
State      STATE of TEXAS
                                             McKinney, TX 75071




 Offense                              Offense                                  Fine      Arresting       Arrest
                  Description                    Degree Level       Statute
  Code                                  Date                                  Amount      Agency          Date
              THEFT OF MATERIAL                                                        Collin
                                                          State
           ALUM/BRNZE                                              31.03(e)            County
23990143                            09/12/2011 110        Jail                                         12/31/20
           /COPPER/BRASS                                           (4)(F)              Sheriffs
                                                          Felony
              12/13/2011 Case Filed by Indictment (OCA)

                                                               Bond Set
   12/19/2011    Court Decree                                 at
                                                              $5,000.00


   01/20/2012 First Appearance

   03/02/2012   Announcement


   04/04/2012 Plea-Agreed                                                   Cancelled: Case Disposed 9

                                                               Def.
                                                              pleads
   04/04/2012 General Docket Entry                            guilty - 2
                                                              years Def.
                                                              Adj.

  04/04/2012 Defendant's Plea Agreement Packet

  04/04/2012    Plea


  04/04/2012 Disposition

  04/04/2012 DC-Probation (CSCD)

                                                               No Bond
                                                              Set/Sent to
  12/03/2012 Motion Adjudicate Probation Filed-OCA - Reopen
                                                              SO
                                                              12-5-12


  12/03/2012    Warrant Issued


  01/03/2013    Warrant Received Executed


  01/03/2013 Precept Executed


  01/16/2013 Appearance with Attorney

  01/17/2013    Announcement


  02/01/2013    Plea of True                                  Jail Plea




Financial Summary
                                                             Exhibit »F"




                                                           Correspondence

                                                                from


                                                            Judge Beacom




"..   • •i^nfTTirt^i'i^'nVi-'fV^.i^-'••i^i--'- \   •'•••
08/07/2814    14:0G      903-408-4218                      354TH DISTRICT COURT                     PAGE-   01/01




JUUEVROOMAN                                                                                DONNA MEEKS
COURT REPORTER                                                                             COURT ADMINISTRATOR
903/40&4108                                                                                903/408-^194




                                    RICHARD A. BEACOM, JR.
                                                DISTRICT JUDGE
                                        354TH JUDICIAL DISTRICT OF TEXAS

                                            HUNT AND RAINS COUNTY
                                                 P.O. BOX 1097
                                         GREENVILLE. TEXAS 75403-1097
                                                 (903J40&4194




          August 7, 2014




         Assistant District Attorney
         Steve Lilley
         4th floor
         Hunt County Courthouse
         Greenville, Texas 75401

         Katherine Ferguson
         P.O. Box21
         Greenville, Texas 75401

         Re: Cause No. 29,110-The State of Texas Vs. Mark. Eugene Engle

         Dear Counsel:


         Considering the totality of circumstances, the Court finds there was probable cause
         within the four comers of the Application for Search Warrant, for a warrant to issue for
         search of evidence of a sexual assault. Therefore the Motion to Suppress is denied.

         The Court is setting this forjury trial September 29. 2014, with pre-trial September 9.
         2014.


         Please present an order.


         Sincerely,



                 A. Beacom, Jr.
         Judge, 354th Judicial District Court
   Exhibit    »G"




      Drder


        an



Motion to Suppress
                                      CAUSE NO. 29,110

THE STATE OF TEXAS                          §             IN THE DISTRICT COURT
                                            §
VS.                                                       OF HUNT COUNTY, TEXAS
                                            §
                                            §
MARK EUGENE ENGLE                           §             354TH JUDICIAL DISTRICT


                          ORDER ON MOTION TO SUPPRESS

       THE COURT, after receiving evidence and hearing arguments of counsel, DENIES the
Defendant's Motion to Suppress.


      Signed this     (( day ofSeptember, 2014.

                                                              ORIGINAL SIGNED BY
                                                        RICHARD A. BEACOM JR.. JUDGE
                                                      Richard A. Beacom, Jr.
                                                      Judge, 354th District Court
   Exhibit "H"




    Dismissal


        of


Controlling,,Case::
                                               OFFICE OF



                                   DISTRICT ATTORNEY
                               Hunt County Courthouse, 4th Floor
                                             P. O. Box 441
                                   Greenville, Texas 75403-0441
                                    (903) 408-4180-Telephone
                                    (903) 408-4296 - Facsimile
                               NO ACTIOM DISPOSITION BFPHPT
  Date: OCTOBER 6,7014 ..
  DISTRICT ATTORNEY FILE NUMBER- 1304081
  DEFENDANT: MARK ETJGFNF FNP,t p "
  DATE OF OFFENSE: 12/07/2012
  OFFENSE:       SEXUAL ASSAT ttt
  DATE OFFENSE REJECTED: OCTOBER 6 2014
  YES ARRESTED                          "           a~iU*
  __     OFFENSE REPORT ONLY
         AGENCY OFFENSE CASE NUMBER:


 ..*^iSK£J5E523S-te""~d" —- «
         Insufficient evidence to file the case.
         Complainant signed non-prosecution affidavit
         Unable to obtain requested additional paperwork
         Case was not filed before Statute of Limitations ran
         Unable to show sufficient elements ofoffense under penal code
        Complainant has refused to sign acomplaint and/or statement
        Co-Defendant convicted, Insufficient evidence this Defendant
        Defendant has completed pretrial Diversion




                                               Respectfully submitted,



                                               Hifrit County DistricTAtterrley's Office

Cindy Meyer:           ^&K Hunt County Jail:           MJW
Johnnie Waits:         Q Defense Attorney: K^^USON                           Rl go*
HCbO Warrants:
HCSO Warrants:         gjfe
                       5fe Arresting
                            Arrestino Agency:
                                      Ao™™-            GPD~W^LX
                                                       n^  kti 
Exhibit "I"




   Proof


    of


 Mailing
                                                  Exhibit "A" Attachment



(1> Green Card Certified uith Certified Receipt.




            SENDER: COMPLETE THIS SECT/ON                           COMPLETE THIS SECTION ON DELIVERY
                                                                    A. Stg
                jtem AtfRestricted Delivery isdesired
              ! P*it your name and address on thereverse                                                        O Agent
               so thatwecan return thecard to you             t                                                 QAddressea
               Attach this card tothe back of the maltoiece, '             j^hred fay (hmtacM^me)
               oronthefront if space permits          '^ • *
            1. ArtteteAddressed to:


  >   x
                                            sr-




          tf*& toad*, d*WX&    Exhibit "3"




    Motion far


Order to Show Cause


    Syorn Copy
                                       Cause Nd.   29110



Mark Eugene Engle                             §                     354th District Court
       v.                                     §                     Hunt County
State of Texas                                §                     Greenville, Texas


                               Motion for Order to Shou Cause




     Now comes Defendant Mark Eugene Engle seeking this Court to issue an Order to Shou

Cause to Assistant District Attorney Steve Lilley in his official capacity to answer

the following questions:

     (10 Did the District Attorney's office, namely Steve Lilley, uithhold exculpatory

       n evidence by not producing the facially invalid search warrant prior to asking

            the defendant to plead guilty.

     (2) Does the District Attorney's office, namely 5teve Lilley have any reasoning to

            not Dismiss uith prejudice, the case against Mr.Engle for a 4th Amendment

            Violation of the particularity clause for a facially invalid search warrant?




     It is a simple case of Steve Lilley acting under
                                                under the
                                                      the disguise
                                                          disguise of pr9pegtyA  while he
                                                                      prop estyA while

argues the irrelevant, trying to look brillant, in the eyes of the officers he is enabling

to commit wrongful acts, and promoting grave miscarriages of justice by those uho are

suppose to protect us.




                                             CD
                                          P.ra-y-eT

     The i.defendant -prays this court uill Grant this order and do finding of fact and con

clusion of lau, to correct the errors of it's way.




                                                             Mark Eugene Engle Pro-Se




                                  Certificate of Service




     This is to certify that a true and correct copy of the above and foregoing document

was served on the «»** day of ^bwi 2015, and deliverednby U.S. Postal Service to Donna M

Meeks, Court Administrator, 354th Judicial Court, Hunt County Greenville, Texas 75401.




                                                            Mark Eugene Engle Pro-Se.




                                            (2)
                                     Cause No.    29110



Mark Eugene Engle                           §              354th District Court
          v.                                §              Hunt, County
5tate of Texas                              §              Greenville, Texas



                                   Order to Show Cause




     On the              day of    2015 came on tg:;be considered Maek Eugene Engle's request

for Order to Show Cause, and said motion is hereby:



     []        Granted




                  or




               Denied




                                                           Judge Presiding




                                            (3)
     Exhibit   "K"




        Motion.]

          to


Dismiss uith Prejudice

      Sworn Copy
                                     Cause No.   29110



Mark Eugene Engle                           §              354th District Court
       V.                                   §              Hunt County
State of Texas                              §              Greenville, Texas



                             Motion to Dismiss uith Prejudice




     Now comes Mark Eugene Engle, defendant in the above styled and numbered cause, and

moves this Court to Dismiss this cause with prejudice. That no further allegations for

prosecution be brought forth and place this action in the District Attorney File Number

13040B1 .




     In support of the Defendant would show by way o.f Order to Shou Cause that the District

Attorney's office- namely Steve Lilley withheld exculpatory evidence that nou constitutes

an Actual Innocence Claim.




     "A Facially Invalid Search Warrant that can not be cured by an incorporated Affadavit.

Especially when the Affidavit was sealed." GROH v Ramirez, 540 U.S. 551 (2004).



                       Article 32.D2 Dismissal By State's Attorney




     The attorney representing the State may, by permission of the Court, dismiss a

criminal action at any time upon filing a uritten statement uith the papers in the case

setting out his reasons for such dismissal, which shall be incorpated in the judgement of

dismissal. No case shall be dismissed uithout the counsel of the presiding judge.



                                           I.


     Statutory interpation requires Court to seek to effectuate the collective intent or

purpose of the legislators who enacted the legislation, by focusing it's attention on the
                                           (1)
staute's text and attemping to discern the fair , objective meaning of that text at the
time Df it's enactment.




       If a statute is clear and unambiguous the Legislature must be understood to mean

what it has expressed, and it is not for the Courts to add or subtract from such a :ri;;.i

statute." Fryer v. State, 993 S.U.2d.385 (Tex.App.Ft.Worth 1999).


       Code of Criminal Procedure's express statutory provision and clear unambiguous
language contained in Article 16.17, is arguably a critical stage for sixth and foun±-i
teenth Amaendment analysis.



       Statute providing that the Judge make and enter orders within 4B hours after the

Examining Trial has been had and failure to do so operates as a finding of No Probable
Cause and the accused shall be discharged is very concise. The Court was under the veil
of a Writ of Habeas Corpus at the time of this hearing.



       Once this statute has been ignored it creates a storm of wrongful acts against the

accused. Nothing the Court can da will stop the storm under the Statute of Due Course of
Lau.




       To support the Due Course of Lau the accused was to be dischargeed. Operation of
Law is by the Due Course of Lau. No Probable Cause is enough to stop the Court from
even entertaining a bond hearing. Let alone a Speedy Trial Complaint in a motion to
dismiss.




       The Court uas clearly on a fishing expedition to gain a conviction.

This Honorable Court can review the proceeding had under Writ 07259.



                                            (2)
                                               II.




         A complete miscarriage of justice was had uhen the Court continued to seek a

 conviction by uay of a facially invalid search warrant. The particularity requirement

 states the warrant should describe "as near as may be" the person's or things to be

 seized. This facially invalid Search Warrant does not even allege a crime-let alone a

 criminal.




         In Groh v. Ramirez, 540 U.S. 551 (2004), The Supreme Court, Justice Stevens, held

 that;

         (1) Search Warrant that utterly failed to describe the persons or things to be

             seized was invalid on it's face not withstanding that requisite particularized

             description was provided in search warrant application;



         (2) residental search thatjwas conducted pursuant to this facially invalid warrant
             could not be regarded as "reasonable" though items to be seized exercised

             restraint in limiting scope of search to that indicted in application; and



         (3) Bureau of Alchol, Tabacco abd Firearms (BATF) agents who had prepared and

             executed warrant werernot entitled to qualified immunuty from liability."



         Search warrant that utterly failed to describe the persons or things to be seized

was invalid on it's face, not withstanding that requisite particularized description

was provided in search warrant application, where the description was not incorporated

by reference in search warrant itself, and where application, having been sealed, did

not accompany warrant. U.S.C.A Const.Amend.4.



j^r'._•-_•_ Thus j^absent exigent circumstances a uarrantless entry to search for ueapDns or

contraband is unconstitutional even uhen a felony has been committed and there is probable
Cause to believe that incriminating evidence will be found within," at 587-586, 100 S.Ct.
                                             (3)
1371 (footnote omitted).




                                           Ill




      Now look at the search warrant signed by Ex-Judge Tittle labeled Exhibit "A",

It is alclear case of 4th Amendment Violation. On top of the fact the District Attorney's

office namely, Steve Lilley has a duty to insure everything is on the level in all pro

ceedings had under his supervision in the Court room.




      Wherefore, Premises Considered, Defendant prays that this Honorable Court consider

the totality of the circumstances, along with the history of the case which lacks Due

Course of Law, and know that but for a facially invalid search warrant a conviction

would never have been obtained. Defendant further prays that this Court will Dismiss this

case with prejudice as it is the only relief that is proper.



                                                                  Respectfully Submitted,



                                                                  Mark Eugene Engle
                                                                                     Pro-Se




                                  Certificate of Service




      This is to certify that a true and correct copy of the above and foregoing document
                  &&          April
was served on the 32n& day of -Jtirro 2D15 and delivered by U.S. Postal Service to Donna

Meeks Court Administrator, 354th Judicial District Court, Hunt County, Greenville,Texas.




                                                                  Mark EugentEngle     Pro-Se




                                            (4)
                                    Cause    No.   29110




Mark Eugene Engle                             §                 354th District Court

       v.                                     §                 Hunt Country
State of Texas                                §                 Greenville, Texas


                                            Order=—=




      On the -'•"• • day of         2015 came on to be considered Mark Eugene Engle's

Motion to Dismiss with Prejudice.

      Said Motion is hereby;




      []     Granted




            Or




      [] Denied




                                                               Judge Presiding




                                        (5)
                                             Exhibit "L"




                                               Unsworn


                                             Declaration




alrTiiiLii^;---i                                  Unsworn Declaration




 I swear under penalty of perjury that everything in the foregoing documents are true an

correct copies to the best of my knowledge and ability.




                                                               Mark Eugene Engle

                                                               Connally Unit

                                                                899 F.M.   632


                                                               Kenedy, Tx 78119

                                                               JuneX^ 2015
                                                                   3&